Citation Nr: 1521725	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  10-25 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, E.E.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active naval service from December 1965 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before the undersigned Veterans Law Judge during an April 2015 videoconference hearing.  A transcript is associated with the record.

The Board has reviewed the physical, Veterans Benefits Management System (VBMS), and Virtual VA claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A.  Hypertension.

The Veteran contends that his current hypertension diagnosis is due to or aggravated by his service-connected diabetes mellitus, type 2.  See Transcript of Record p. 13, 16-17.  During his videoconference hearing, the Veteran reported that there are relevant outstanding VA and private treatment records.  See Transcript of Record pp. 13, 15-17, 19-20; see also 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2014). 

Efforts should be made to obtain these records, as private treatment records reveal that the Veteran's blood pressure readings appeared to increase during periods when his diabetes mellitus, type 2, was poorly controlled.  See February 2003 Dr. Fellars Treatment Records (showing blood pressure readings of 150/82 and 136/76 and impression of diabetes mellitus, type 2, poor control); March 2003 Dr. Fellars Treatment Records (showing blood pressure readings of 118/74 and 122/70 and impression of diabetes mellitus, type 2, much better control); February 2007 Dr. Fellars Treatment Records (showing blood pressure readings of 140/74 and 140/80 and impression of diabetes mellitus, type 2, poorly controlled).

B.  Sleep apnea.

The Veteran contends that his current diagnosis of sleep apnea had its onset during his active service.  See Transcript of Record pp. 4-7, 9, 11.

The record does not appear to contain information sufficient to make a decision on the Veteran's claim.  The record does not contain an adequate medical opinion regarding direct service connection, and the Veteran's brother and spouse reported that the Veteran has experienced symptoms of snoring and interrupted breathing since his active naval service.  See June 2010 Lay Statements.

C.  Peripheral neuropathy.

The Veteran contends that he has bilateral lower extremity peripheral neuropathy due to his service-connected diabetes mellitus, type 2.  See Transcript of Record pp. 22-25.

The Veteran reported during his videoconference hearing that he was diagnosed with peripheral neuropathy by a private physician sometime between his August 2013 VA examination and his April 2014 hearing.  See Transcript of Record p. 22.  The record does not appear to contain the relevant private treatment records from that period or any records of VA treatment during that period.  Further, the August 2013 VA examiner appeared to incorrectly indicate that the Veteran did not have sleep apnea or any sleep disturbance.  

Accordingly, the case is REMANDED for the following action:

1. Make efforts to obtain any outstanding treatment records, including from VA, the Social Security Administration (SSA), Drs. Fellars, Razadowski, Ingrassia, and any other treatment providers identified by the Veteran, dated since December 1968.  

If any records are unavailable, or if additional efforts to obtain any records would be futile, please provide a formal memorandum for the record detailing the efforts made and the results.

2. Then, after any additional records are received, schedule the Veteran for examinations by appropriate examiner regarding the nature and etiology of any hypertension, sleep apnea, and bilateral lower extremity peripheral neuropathy present at any point after the Veteran's August 2007 claim.  Provide the examiners with the claims file, including a copy of this REMAND and any pertinent evidence in the Veterans Benefits Management System (VBMS) and Virtual VA not already of record.  The examiners should review this Remand and the claims files.
 
Regarding hypertension, the examiner MUST provide an opinion, based on the record regarding:

(a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any hypertension present at any point since the filing of the Veteran's August 2007 claim (i) had its onset during service, (ii) manifested to a compensable degree within one year after his December 1968 separation from service, (iii) is otherwise etiologically related to an in-service injury, disease, or event, or (iv) is proximately due to, OR chronically aggravated beyond the natural progress of the disease by service-connected disability, including diabetes mellitus, type II.  

Please provide a complete rationale and medical explanation for any diagnosis or opinion.  If any medical literature is used, please provide a citation.

The examiner MUST also consider the Veteran's lay testimony regarding the onset and duration of his symptoms.  

Regarding any sleep apnea, the examiner MUST provide an opinion, based on the record regarding:

(a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any sleep apnea present at any point since the filing of the Veteran's August 2007 claim (i) had its onset during service, (ii) is otherwise etiologically related to an in-service injury, disease, or event, or (iii) is proximately due to, OR chronically aggravated beyond the natural progress of the disease by service-connected disability, including diabetes mellitus, type II.  

Please provide a complete rationale and medical explanation for any diagnosis or opinion.  If any medical literature is used, please provide a citation.

The examiner MUST also consider the lay statements of the Veteran, his brother, and his spouse regarding the onset and duration of his symptoms.

Regarding bilateral lower extremity peripheral neuropathy, the examiner MUST provide an opinion, based on the record regarding:

(a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any bilateral lower extremity peripheral neuropathy present at any point since the filing of the Veteran's August 2007 claim (i) had its onset during service, (ii) manifested to a compensable degree within one year after the date of the Veteran's last exposure to herbicides in the Republic of Vietnam in 1968, (iii) is otherwise etiologically related to an in-service injury, disease, or event, or (iv) is proximately due to, OR chronically aggravated beyond the natural progress of the disease by service-connected disability, including diabetes mellitus, type II.  

Please provide a complete rationale and medical explanation for any diagnosis or opinion.  If any medical literature is used, please provide a citation.

The examiner MUST also consider the Veteran's lay testimony regarding the onset and duration of his symptoms.  

If an examiner finds that an opinion cannot be rendered regarding any of the above questions without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

3. Then, readjudicate the claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be sent a supplemental statement of the case and given an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


